Title: From George Washington to Brigadier General Charles Scott, 18 October 1778
From: Washington, George
To: Scott, Charles


          
            Sir
            Head Quarters [Fredericksburg] 18th October 1778.
          
          I have received your two letters of yesterdays date—intelligence becomes more interesting as every day brings us nearer to an important juncture—too much attention therefore cannot be paid to the choice of persons employed in collecting advices of the enemys transactions and designs—and to the directions given them—for governing their inquiries—an enemy is always supposed to be secret as to their real intentions—and may generally be suspected of a view to deceive, when they speak openly of them—but there are some circumstances which attend every considerable move, or expedition which cannot always be concealed—& which by being compared together and combined may almost infallibly point out the enemys true design—As it now seems to be ascertained that a considerable embarkation has taken place—many concomitant circumstances may satisfy us as to the destination of the Ships—Such are—The number and species of Transports—Passages taken on board them for Europe or the
          W. Indies—the Strength of the Convoy—the quantity of Provisions Water &ca said to be taken on board—the quantity of Artillery—in fine every particular that considered singly or with relation to something else can give us light—much more confidence is to be placed in such facts when they can be ascertained—than the common conversation or opinions either of inhabitants or Military Men.
          Major Johnson’s request shall be granted and a proper certificate given him. 
          I am sorry to be informed that you have proceeded to such extremity against Mr Wadsworth D. Commissary of Issues—it is altogether
            
            
            
            contrary to rule to commit a person acting in that capacity to the prevost Guard—the mode of treating the Commissaries and their Assistants in case of neglect of duty or misdemeanour is pointed out in the resolve of Congress made for the regulation of the Department—which directs that they be tried by a Court Martial by order of the Commander in chief, or Genl Officer commanding a post.
          The Regiments of Cortland & Van schoick being ordered on a remote duty makes it necessary that the Officers and men belonging to them in your Corps should join immediately—you will give orders therefore that they may be marched in order by the most direct road to the Continental Village. I am Sir &c.
        